Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-15 are objected to because of the following informalities:  On the last line of claim 1, the phrase “wherein step a) is performed in the presence of alkali ions” should be changed to –wherein step a) is performed in the presence of alkali metal ions—since the specification describes the use of alkali metal ions (i.e. lithium ions, sodium ions and potassium ions) as being used in step a) of the method when the polypeptide is contacted with the hydrazide dye. In addition, dependent claims 3 and 4 recite “alkali metal ions”. On lines 1-2 of claim 5, the phrase “wherein the amino acid residues of the polypeptide are selected from the group consisting of” should be changed to -- wherein the amino acid residue of the polypeptide is selected from the group consisting of—since step a) of claim 1 now recites that the hydrazide dye reacts with a carbonyl group present on an amino acid residue of the polypeptide (i.e. a single amino acid residue). Appropriate correction is required.
Claims 1 and 3-15 would be allowable if rewritten or amended to overcome the objections set forth above since the closest prior art of record to Morehead et al (article from the Journal of Chromatography, vol. 587, 1991, pages 171-176, submitted in the IDS filed on December 4, 2018) and Maier et al (US 2009/0004684) fail to teach or fairly suggest a method for determining a total carbonylation level of a polypeptide comprising performing steps a)-d) recited in claim 1, wherein the hydrazide dye is Lucifer Yellow carbohydrazide (LY-CH) and the step a) of contacting the polypeptide with the LY-CH hydrazide dye to react with a carbonyl group on an amino acid residue of the polypeptide is performed in the presence of alkali metal ions (i.e. lithium ions, sodium ions or potassium ions). 
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive.
The previous rejections of the claims under 35 USC 112(b) made in the last Office action mailed on January 15, 2021 have been withdrawn in view of the amendments made to the claims. However, claims 1 and 5 are objected to as set forth above, as necessitated by the amendments made to the claims. The previous rejection of the claims under 35 USC 103 as being obvious over Morehead et al in view of Maier et al has been withdrawn in view of the incorporation of the allowable subject matter recited in original claim 3 into independent claim 1 (i.e. that step a) of the method is performed in the presence of alkali metal ions). The claims would be allowable if the suggested changes to claims 1 and 5 as noted above are made. 
Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 2, 2021